Case 1:20-cv-02801-JMS-MJD Document 42 Filed 06/18/21 Page 1 of 2 PageID #: 247




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 TYLER CAMERON GUTTERMAN, et al.                     )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:20-cv-02801-JMS-MJD
                                                     )
 INDIANA UNIVERSITY, BLOOMINGTON, et                 )
 al.,                                                )
                                                     )
                              Defendants.            )




                           MINUTE ENTRY FOR JUNE 18, 2021
                       TELEPHONIC SETTLEMENT CONFERENCE
                     HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared in person and by counsel for a settlement conference. Settlement

 was not achieved.

        This matter is scheduled for a telephonic status conference on Friday, July 16, 2021 at

 11:00 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference by

 calling the designated telephone number, to be provided by the Court via email generated by the

 Court's ECF system.



        Dated: 18 JUN 2021
Case 1:20-cv-02801-JMS-MJD Document 42 Filed 06/18/21 Page 2 of 2 PageID #: 248




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
